        Case 1:19-cv-00819-ADA Document 75 Filed 06/08/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION
NEODRON, LTD.                             §
                                          §     CIVIL NO:
vs.                                       §     AU:19-CV-00819-ADA
                                          §
DELL TECHNOLOGIES, INC.                   §

              ORDER RESETTING MARKMAN HEARING
         IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
MARKMAN HEARING in Courtroom on the First Floor, United States Courthouse, 501 West
Fifth Street, Austin, TX, on Thursday, June 25, 2020 at 09:00 AM.

       IT IS SO ORDERED this 8th day of June, 2020.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
